Blackburn, Presiding Judge.
Ronald Warren appeals the trial court’s denial of his motion to correct and clarify the sentence he received as a result of his guilty plea to four counts of forgery and one count of theft by deception. Warren moved the trial court to correct his sentence to reflect credit for time he served incarcerated prior to the imposition of the present sentence. For the reasons set forth below, the trial court’s denial of Warren’s motion is affirmed.
Although Warren is correct that pursuant to OCGA § 17-10-11 (a) he should be given credit for time spent in confinement awaiting trial, “the amount of credit is to be computed by the convict’s presentence custodian, and the duty to award the credit for time served prior to trial is upon the Department of [Corrections]. OCGA § 17-10-12.” Casario v. State.1
The trial court directed that Warren’s sentence be “computed as provided by law.” According to OCGA § 17-10-12 and Casario, supra, the trial court’s order is not erroneous or ambiguous. “It follows that the trial court did not err in refusing to modify its sentence as requested, the responsibility for computing credit for time served awaiting trial not being upon the trial court.” Id. See also Spann v. Whitworth2 (demonstrating the appropriate procedure to correct errors such as that alleged in the present case). Warren should have sought relief from the Department of Corrections. Upon denial of such relief, Warren could have sought relief in the superior court as provided by law. Id.
In the present case, Warren’s complaint is properly addressed to his presentence custodian and/or the Department of Corrections.

Judgment affirmed.


Eldridge and Barnes, JJ., concur.

Daniel J. Porter, District Attorney, R. Keith Miles, Assistant District Attorney, for appellee.

 Casario v. State, 169 Ga. App. 515 (313 SE2d 772) (1984).


 Spann v. Whitworth, 262 Ga. 21 (413 SE2d 713) (1992).